      Case 1:19-cv-00028-BKS-DJS Document 73 Filed 08/25/20 Page 1 of 43




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


NICHOLAS LECLAIR,

                                     Plaintiff,                     1:19-cv-0028 (BKS/DJS)

v.

SARAH RAYMOND, et al.,

                                     Defendants.


Appearances:

Plaintiff pro se:
Nicholas LeClair
Chestertown, New York

For Defendants Tammy Breen, Terra Cahill, Danielle Colon, Whitney Hoerter, John Lord,
Sarah Raymond, and Warren County:
Stephen M. Groudine
Murphy Burns LLP
407 Albany Shaker Road
Loudonville, New York 12211

Hon. Brenda K. Sannes, United States District Judge:

                        MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       Plaintiff pro se Nicholas LeClair brings this action under 42 U.S.C. § 1983 against

Defendants Tammy Breen, Terra Cahill, Danielle Colon, Whitney Hoerter, John Lord, Sarah

Raymond, and Warren County, among others. (Dkt. No. 4). Presently before the Court is

Plaintiff’s motion under Federal Rule of Civil Procedure 15 to file a Second Amended

Complaint, (Dkt. No. 36; see also Dkt. No. 36-1 (proposed Second Amended Complaint)), which

Defendants Sarah Raymond, John Lord, Danielle Colon, Tammy Breen, Terra Cahill, Whitney

Hoerter, and County of Warren (“Moving Defendants”) oppose, (Dkt. No. 47), and Moving
       Case 1:19-cv-00028-BKS-DJS Document 73 Filed 08/25/20 Page 2 of 43




Defendants’ cross-motion under Rule 12(b)(6) to dismiss Count 1 of the Amended Complaint,

or, in the event the Court grants Plaintiff’s motion to amend, the Second Amended Complaint in

its entirety, (id.). For the reasons that follow, Plaintiff’s Motion to Amend is granted in part and

Moving Defendants’ motion to dismiss is granted in part.

II.       PROCEDURAL HISTORY

         Plaintiff brought this action on January 7, 2019, (Dkt. No. 1), and amended once as a

matter of right. (Dkt. No. 4). This matter was referred to United States Magistrate Judge Daniel

J. Stewart, who issued a Report-Recommendation recommending that certain claims and

defendants be dismissed. LeClair v. Vinson (“Leclair I”), No. 19-cv-28, 2019 WL 1300547, at

*10, 2019 U.S. Dist. LEXIS 46812, at *30–32 (N.D.N.Y. Mar. 21, 2019), report and

recommendation adopted, No. 19-cv-0028, 2019 WL 2723478 (N.D.N.Y. July 1, 2019). The

Court adopted the Report Recommendation in its entirety. LeClair v. Vinson (“Leclair II”), No.

19-cv-0028, 2019 WL 2723478, at *3, 2019 U.S. Dist. LEXIS 109430, at *6 (N.D.N.Y. July 1,

2019).1 Two of Plaintiff’s claims remain: (1) a substantive due process claim against Moving

Defendants and (2) a Fourth Amendment claim against Raymond. Id. Plaintiff has now moved to

amend his Amended Complaint, attaching a proposed Second Amended Complaint that adds


1
  Specifically: (1) Plaintiff’s Amended Complaint was dismissed with prejudice as against Defendants Katherine
Thompson and Garfield Raymond; (2) Plaintiff’s claims against Defendant Vinson were dismissed without prejudice;
(3) insofar as the Amended Complaint sought to assert claims on behalf of Plaintiff’s two infant children, such claims
were dismissed without prejudice; (4) Plaintiff’s first cause of action alleging a due process violation under 42 U.S.C.
§ 1983 against Defendants S. Raymond, Colon, Lord, Breen, Cahill, Hoerter and Warren County, for alleged
interference with the Plaintiff’s rights to custody of his children based upon the use of false, fraudulent, or coerced
evidence, was allowed to proceed, but that the due process claim alleging that the Defendants failed to affirmatively
take action to stop the alleged abuse by the grandmother or her son, was dismissed with prejudice; (5) Plaintiff’s
second cause of action under § 1983 for intentional infliction of emotional distress was dismissed with prejudice but
with leave to replead it as a pendent state law claim; (6) that Plaintiff’s third cause of action based on an alleged abuse
of process was dismissed without prejudice; (7) that Plaintiff’s fourth cause of action for a violation of the Fourth
Amendment was allowed to proceed insofar as it alleged that Defendant S. Raymond illegally entered Plaintiff’s
apartment, but dismissed without prejudice as to the claim that Plaintiff’s children were illegally detained; (8) that the
Plaintiff’s fifth cause of action was dismissed without prejudice as duplicative of the Plaintiff’s first cause of action;
and (9) that the Amended Complaint was dismissed without prejudice as to Doe Defendants 1–10. Leclair II, No. 19-
cv-0028, 2019 WL 2723478, at *3 (N.D.N.Y. July 1, 2019).



                                                            2
       Case 1:19-cv-00028-BKS-DJS Document 73 Filed 08/25/20 Page 3 of 43




numerous defendants2 and causes of action. (Dkt. No. 36).

III.     FACTS3

         This case arises out of a custody dispute between Plaintiff (and his wife, Emily Whipple)

and his children’s maternal grandmother, Lacey Ferguson.4 (Dkt. No. 36-1, ¶¶ 3, 27). Plaintiff

and Whipple have two5 children, referred to in the Second Amended Complaint as IL and SL.

(Id. ¶ 3). During the relevant time period, IL was two to three years old and SL was six months

to a year and a half old. (Id.). Plaintiff and his wife were arrested in New Hampshire, and the

children were placed into protective custody. (Id. ¶¶ 22, 25). Shortly after being released,

Plaintiff relocated to Warren County, New York, and moved in with Ferguson and her 19-year

old son, Jacob. (Id. ¶ 27; id. at 54). Ferguson attempted to obtain custody of IL and SL, which

Plaintiff and his wife opposed. (Id.). This led to a months-long custody dispute, during which

Plaintiff alleges that various employees of the Warren County Department of Social Services

(“DSS”), Office of Child Protective Services (“CPS”), and attorneys acted in ways which

violated his Fourteenth Amendment (First Claim), Fourth Amendment (Fifth Claim), and First

Amendment (Sixth Claim) rights, intentionally or negligently inflicted emotional distress (Third

Claim), engaged in malicious abuse of process (Fourth Claim), and “violated [his] federal



2
  The Second Amended Complaint adds Marry Chapman, Christian Hanchett, Robert Kelly, Glenn Liebert, Jeffrey
Matte, and the County of Cheshire as defendants, and brings new allegations against Jessica Vinson, who was
previously dismissed without prejudice. (Dkt. No. 36-1).
3
  The Court incorporates Magistrate Judge Stewart’s recitation of the facts alleged in the Amended Complaint. Leclair
I, 2019 WL 1300547, at *1–3, 2019 U.S. Dist. LEXIS 46812, at *2–9. The facts set forth below are drawn from the
Second Amended Complaint and its exhibits, unless otherwise noted. (Dkt. No. 36-1). The Court assumes the truth
of, and draws reasonable inferences from, the well-pleaded factual allegations. Faber v. Metro. Life Ins. Co., 648 F.3d
98, 104 (2d Cir. 2011).
4
 While the Second Amended Complaint does not list Ferguson’s first name, the exhibits attached indicate it is Lacey.
(See, e.g., Dkt. No. 36-1, at 42, 44, 50).
5
 While not clear, the Second Amended Complaint suggests that at some point during the events at issue, Plaintiff and
Whipple had a third child. (See Dkt. No. 36-1, ¶ 78 (stating the Whipple was pregnant); id. ¶ 61 (referencing three
children); id. ¶ 63 (mentioning a child referred to as “NL”)).



                                                          3
       Case 1:19-cv-00028-BKS-DJS Document 73 Filed 08/25/20 Page 4 of 43




protections” (Eighth Claim). (See Dkt. No. 36-1). It also alleges that Cheshire County violated

his Fourteenth Amendment right to procedural due process (Seventh Claim). (Id. ¶ 88). 6 What

follows is a timeline and a summary of the Defendants’ alleged conduct.

         A.       Timeline

         Plaintiff and his wife were arrested in New Hampshire on Friday, January 12, 2018. (Dkt.

No. 36-1, ¶ 23). They were not “put in front of a judge for the entire day” and, because it was a

holiday weekend, they were held for five days before seeing a judge. (Id. ¶ 25). They were

released “on their own recognizance without any bail” on January 16, 2018, “immediately after

being put in front of” a judge. (Id.). The “criminal neglect charges” were “subsequently dropped”

and the New Hampshire court “dismissed all DCYF [“Division of Children, Youth and

Families”] charges, [and] closed the case while simultaneously transferring jurisdiction to

Warren County,” New York. (Id. ¶ 24).

         Shortly after his release from custody, Plaintiff and his wife returned to Warren County

and moved in with Ferguson, Whipple’s mother. (Id. ¶ 25). She “tried to deceive [Plaintiff and

Whipple] to sign [a] permanent custody transfer form,” but “they refused.” (Id.). Ferguson then

sought custody in Warren County Family Court. (Id. ¶ 27). On February 13, 2018, Plaintiff

attended a hearing at Family Court, but Family Court Judge Wilson “was absent.” (Id.). After a

revision of Ferguson’s petition, it was signed by Judge Wilson. (Id.). Plaintiff alleges several

social workers, discussed infra Section III.B, began to “fabricat[e] state reports . . . maliciously

slandering” the “sanity and parental competency of [Plaintiff] and his wife to frame the loving

and nurturing parents as an ‘imminent danger’ to their own children.” (Id. ¶ 28).




6
  Plaintiff also alleges Monell liability against Warren and Cheshire Counties (Second Claim). (Dkt. No. 36-1, ¶¶ 75–
77); see Monell v. Dep’t of Soc. Servs. of the City of New York, 436 U.S. 658 (1978).



                                                         4
         Case 1:19-cv-00028-BKS-DJS Document 73 Filed 08/25/20 Page 5 of 43




           According to the Family Court record, on March 14, 2018, Family Court Judge Wilson

issued a temporary order of custody granting Ferguson legal and physical custody of the

children. Temporary Order of Custody, Ferguson v. Whipple, File No. 11964, Mar. 14, 2018

(available on file at Warren County Family Court).7 According to the order, the court

“searched . . . Family Court’s child protective records,” and “relied upon such results in making

this order.”

           On April 4, 2018, Plaintiff and his wife “passed a Court Ordered Psychological

Evaluation” administered by “Merrigan,” who had a Ph.D. (Id. ¶ 34). Merrigan found that

Plaintiff and his wife “were sane and of no danger to their children.” (Id.). They also “passed the

second part” of the psychological evaluation, which was an “independent computer test.” (Id. ¶

35). Despite this, on April 16, 2018, the Family Court Judge “ordered” Plaintiff and his wife to

move out of Ferguson’s house. (Id.). Ferguson then “abandoned” the children with Plaintiff and

his wife. (Id. ¶ 36).

           On May 7, 2018,8 Family Court Judge Wilson issued a second temporary order of

custody, giving Plaintiff, his wife, and Ferguson “joint legal custody of the minor children,” and

Ferguson “primary physical custody.” Second Temporary Order of Custody, Ferguson v.

Whipple, File No. 11964, May 7, 2018 (available on file at Warren County Family Court). The

court noted that it “relied” on “Family Court’s child protective records.” Id. After returning from

Ferguson’s care, Plaintiff’s children were repeatedly injured and reported being physically hurt

by their grandmother and uncle. (Dkt. No. 36-1, ¶¶ 40, 44, 46–48).




7
 The Court takes judicial notice of the Family Court orders. Leclair I, 2019 WL 1300547, at *1 n.3, 2019 U.S. Dist.
LEXIS 46812, at *4 n.3.
8
    The Second Amended Complaint asserts that this occurred on May 8, 2018. (Dkt. No. 36-1, ¶ 38).



                                                         5
          Case 1:19-cv-00028-BKS-DJS Document 73 Filed 08/25/20 Page 6 of 43




           On May 29 and July 12, 2018, Judge Wilson issued third and fourth temporary orders of

custody, modifying Plaintiff and Whipple’s conditions of visitation. Third Temporary Order of

Custody, Ferguson v. Whipple, File No. 11964, May 29, 2018 (available on file at Warren

County Family Court); Fourth Temporary Order of Custody, Ferguson v. Whipple, File No.

11964, July 12, 2018 (available on file at Warren County Family Court). On August 7, 2018,9

Judge Wilson issued a fifth temporary order of custody, giving Plaintiff and his wife joint legal

and physical custody of their children, and allowing Ferguson overnight visits. Fifth Temporary

Order of Custody, Ferguson v. Whipple, File No. 11964, Aug. 7, 2018 (available on file at

Warren County Family Court). On October 9, 2018,10 Judge Wilson issued a final order of

custody and visitation, granting Plaintiff and his wife full legal and physical custody of their

children, and Ferguson visitation every other Sunday. Final Order of Custody and Visitation,

Ferguson v. Whipple, File No. 11964, Oct. 9, 2018 (available on file at Warren County Family

Court).

           Plaintiff filed this action on January 7, 2019. (Dkt. No. 1). On March 21, 2019,

Magistrate Judge Stewart issued the Report-Recommendation. Leclair I, 2019 WL 1300547,

2019 U.S. Dist. LEXIS 46812. On that same day, “Warren County DSS began a false report”

against Plaintiff, and “sent 2 Troopers” to his residence to do a “welfare check.” (Id. ¶ 61). The

children were “witnessed as clean, healthy, and with no injuries.” (Id.). The next day, a trooper

“demand[ed] entry to inspect Plaintiff’s residence” based on the fabricated DSS report that stated

the condition of the home was “deplorable, covered in animal feces and urine,” and Plaintiff was

“mentally ill.” (Id. ¶ 62). On April 26, 2019, Plaintiff received a letter from CPS falsely stating



9
    The Second Amended Complaint asserts that this occurred on July 18, 2018. (Dkt. No. 36-1, ¶ 52).
10
     The Second Amended Complaint alleges that this occurred on August 22, 2018. (Dkt. No. 36-1, ¶ 55).



                                                          6
      Case 1:19-cv-00028-BKS-DJS Document 73 Filed 08/25/20 Page 7 of 43




that IL “was not up to date on his ‘wellness checkup.’” (Id. ¶ 65). Plaintiff was mailed a letter

dated May 2, 2019, informing him that the “report of suspected child abuse” that was initiated on

March 21, 2019 was “determined to be ‘unfounded.’” (Id. at 68). On June 15, 2019, “Plaintiff

served notice of [Intentional Infliction of Emotional Distress/Negligent Infliction of Emotional

Distress] to Warren County’s Attorney Kissane.” (Id. ¶ 66).

        B.     Defendants

               1.      Jeffrey Matte

        Matte is an attorney and an “employee of Matte and Nenningmer LLP.” (Id. ¶ 13). After

Plaintiff returned to Warren County following his arrest, he and his wife “met with” Matte “at

his law office” and “established a substantial [a]ttorney/[c]lient relationship as they discussed

privileged information of the custody case of their minors, and [Matte] gave both parents legal

advice.” (Id. ¶ 26). Matte then represented Lacey Ferguson in the custody dispute, and

“fraudulently conceal[ed] his [c]onflict of [i]nterest.” (Id. ¶ 34). After Ferguson “stole her

daughter[’]s N[ew] H[ampshire] police files,” Matte “filed an Amended Permanent Custody

Petition” against Plaintiff and his wife “that was composed almost entirely” of these “stolen

documents.” (Id. ¶ 35). On June 11, 2018, Matte “made an application [to Family Court] to

remove the children for ‘45’ days and give [Ferguson] ‘temporary sole legal custody’ so she

could ‘force vaccinate’ LeClair children against the family’s sincerely held religious beliefs.”

(Id. ¶ 41).

               2.      Glenn Liebert

        Liebert is a Warren County Public Defender who was assigned to represent Plaintiff in

the custody dispute. (Id. ¶¶ 12, 30). On March 19, 2018, Liebert filed a motion to dismiss the

case based on the legal argument that “a Court should not entertain a custody Petition when all

parties live in the same residence.” (Id. ¶ 32). Liebert was “absent from the Court” on April 2,


                                                  7
      Case 1:19-cv-00028-BKS-DJS Document 73 Filed 08/25/20 Page 8 of 43




2018, “the date assigned to” the motion to dismiss. (Id.). After Plaintiff “passed a Court Ordered

Psychological Evaluation,” Liebert “refused to apply the law or apply the PhD’s findings or

protect the integrity of the Court from Matte’s procedural violations” and “refused to even ask

for ‘joint custody’” for Plaintiff and his wife. (Id. ¶¶ 34–35). At a hearing on May 8, 2018,

Liebert “deliberately withheld exculpatory evidence.” (Id. ¶ 38). On June 11, 2018, Liebert

“incriminated” Plaintiff “as not living in his apartment, concealed IL’s rib bruise,” and concealed

that Ferguson “violated court orders.” (Id. ¶ 41). On June 18, 2018, Plaintiff fired Liebert “after

he refused to seek objectives or disclose [Matte’s] conflict.” (Id. ¶ 43). On June 27, 2018, Liebert

told Plaintiff he would disclose Ferguson’s child abuse to the court, “yet he never did.” (Id. ¶

50). Instead, he “framed” Plaintiff “as mentally unstable and having a volatile email tirade

against [him] that . . . never happened.” (Id.). Specifically, Liebert moved to be relieved from

representing Plaintiff, submitting a sworn affidavit that claimed the Plaintiff committed

“personal attack[s]” against him, including an “email tirade.” (Id. at 59–62).

               3.      Robert Kelly

       Kelly is a private attorney “employed by Warren County Assigned Counsel” who was

assigned to represent Whipple in the Family Court proceedings. (Id. ¶¶ 15, 33). Like Liebert,

Plaintiff alleges that Kelly “concealed the impropriety of his co-Defendants and the County, and

refused to apply the law or seek his client’s objectives, and eventually submitted (perjury) filings

to frame his client.” (Id. ¶ 33). He failed to “disclose[] child abuse injuries, or apply exculpatory

evidence in favor of [his] client[].” (Id. ¶¶ 33, 38). He also did not file any written motions or

“an answer on behalf of his client,” “therefore eras[ing] the mother’s existence and role from the

written record to frame the family as not intact.” (Id. ¶ 33).




                                                  8
       Case 1:19-cv-00028-BKS-DJS Document 73 Filed 08/25/20 Page 9 of 43




                4.      Jessica Vinson

        Vinson is “an attorney at Bartlett, Pontiff, Stewart & Rhodes, P.C.” and “an employee of

the NY state’s Office of Attorneys for the Children.” (Id. ¶ 7). She was appointed to represent

Plaintiff’s children in Family Court. (Id. at 46). On February 13, 2018, she helped Ferguson

revise her custody petition to include DCYF as a party. (Id. ¶ 27). On April 4, 2018, she

“unjustly asked for the continuation of the [court] proceeding and the separation of the family.”

(Id. ¶ 34). On May 2, 2018, Vinson “committed perjury and judicial deception [in] her

affirmation . . . submitted to” Family Court “to maliciously conceal the Ferguson’s abandonment

of the children and further prejudice the record against the parents and asked for a contempt

finding.” (Id. ¶ 37; id. at 46–48).

                5.      Sarah Raymond

        Sarah Raymond is a social worker employed by DSS and CPS. (Dkt. No. 36-1, ¶ 4). She

is Ferguson’s third cousin. (Id. ¶ 31). After the Warren County Family Court ordered an

investigation, (id. at ¶ 39), on February 16, 2018, Raymond “began a defamation campaign of

fabricating state reports,” in which she “willfully fabricated records and omitted exculpatory

evidence” and “slander[ed] the . . . sanity and parental competency of [Plaintiff] and his wife to

frame the loving and nurturing parents as an ‘imminent danger’ to their own children.” (Id. ¶ 28).

Her reports included “numerous outrageous false statements” including that Plaintiff “believes

that the government implanted a chip to track him,” would “not allow IL to play on the floor or

with toys for fear of germs,” and was “over protective” and “neglectful.” (Id.; see also id. at 38–

42).

        Raymond’s supervisors “knew [her] reports were fabricated,” and “a plan” was “hatched”

to “coerce [Plaintiff] and his wife into forced statements on February 27, 2018.” (Id. ¶ 31). She

arrived at their residence, “greeted her third-cousin Ferguson,” and “proceeded to question the


                                                 9
         Case 1:19-cv-00028-BKS-DJS Document 73 Filed 08/25/20 Page 10 of 43




mother and Plaintiff” while “off-duty.” (Id.). Raymond “became enraged,” “threatened” to send

the children back to foster care in New Hampshire and made “further threats for over an hour.”

(Id.).

          Plaintiff alleges Ferguson—who was abusive to Whipple as a child—and her son Jacob

were “abusive” toward his children while they had custody of them. (Id. ¶¶ 43–47). On June 22,

2018, IL “returned to his parents with a severe ear laceration,” and told his parents that Jacob

Ferguson had “yanked him off his bike by his ear, into the air.” (Id. ¶ 44). On June 27, 2018,

Raymond and Terra Cahill, another CPS employee, (id. ¶ 9), “arrived at [Plaintiff’s] home” and

“committed coercive interview techniques, refusing to interview IL about his injury.” (Id. ¶ 47).

In order to “protect her third-cousin Ferguson,” Raymond “never asked IL a single question”

during the visit, and “fabricated” the report to indicate that IL was “‘non-verbal.’” (Id.). In

addition to reporting Ferguson’s alleged abuse of IL, Whipple attempted to describe the abuse

Ferguson had inflicted on her as a child. (Id.). In response, Raymond and Cahill “yelled at and

threatened” Whipple, telling her “that the Defendants would frame [Whipple with] the injury . . .

if she continued to report the child abuse or speak about Ferguson’s abusive past.” (Id.).

          On July 2, 2018, “IL returned with a groin bruise and a scratch on his testicles” after

being in Ferguson’s care. (Id. ¶ 48). Plaintiff anonymously reported this injury. (Id. ¶ 49). On

July 6, 2018, Raymond arrived at Plaintiff’s residence, and “maliciously altered [the] report to be

about [an] ear laceration only.” (Id.).

          On August 3, 2018, Raymond “illegally entered [Plaintiff’s] residence”— “deliberately

against the Plaintiff and his wife’s commands.” (Id. ¶ 53). She “knew she was not allowed in the

residence, and asked to see the kids outside,” but then “illegally entered into the house.” (Id.).




                                                   10
     Case 1:19-cv-00028-BKS-DJS Document 73 Filed 08/25/20 Page 11 of 43




               6.      Terra Cahill

       As discussed supra Section III.B.5, Cahill is a social worker who accompanied Raymond

to Plaintiff’s home on June 27, 2018 to investigate Plaintiff’s allegations of child abuse. (Dkt.

No. 36-1, ¶¶ 9, 47). The Second Amended Complaint also alleges, without further detail, that

Cahill sought her supervisors’ “advice” and “consent before the deliberate omission of

[e]vidence and unlawful altering of Reports that framed the loving and nurturing parents as

mentally ill, neglectful, dangerous, and the family as broken and not intact.” (Id. ¶ 74).

               7.      Whitney Hoerter

       Whitney Hoerter is a DSS social worker whom Plaintiff alleges was involved with

Raymond’s falsified reports. (Id. ¶¶ 10, 28–29). On May 29, 2018, Hoerter was “presented with

medical evidence that the [children] never had any ‘weight gain issues’ or been malnourished”

but she “refused to correct her” reports and “remove the ‘failure to thrive’ findings.” (Id. ¶ 39).

She also “fabricated that both children were ‘mentally delayed’” and framed Plaintiff and

Whipple as “mentally ill,” despite contrary evidence from a psychological evaluation Plaintiff

underwent. (Id.; see id. at 50–52).

       On June 25, 2018, after IL was injured while in Ferguson’s care, Hoerter conducted a

“‘Preventative’ meeting” at the “LeClair residence. (Id. ¶ 45). Hoerter refused Whipple’s request

“to put in her service plan . . . that Ferguson not abuse the children” or that Ferguson be taught

“‘non-physical discipline’ techniques.” (Id.). At that time, Hoerter also “refused to accept the

exculpatory evidence from a PhD [who had examined Plaintiff] and still fabricated and defamed

Plaintiff in reports” that he should “continue to seek mental health counseling.” (Id.).

       On August 22, 2018, Hoerter “coerced Plaintiff into signing her ‘Service Plan.’” (Id. ¶

54). Plaintiff asked “‘why [Hoerter’s] fabricated records stated ‘attend all mental health




                                                 11
     Case 1:19-cv-00028-BKS-DJS Document 73 Filed 08/25/20 Page 12 of 43




appointments’ when she had exculpatory evidence from a PhD stating LeClair was mentally

competent,” but Hoerter “refused to correct [the] false reports.” (Id.).

               8.      Danielle Colon

       Danielle Colon is a social worker employed by CPS. (Id. ¶ 6). After IL returned from a

November 4, 2018 visit with Ferguson and reported that he was “choked by [his] uncle,”

Whipple made a report to CPS. (Id. ¶ 56). On November 19, 2018, Colon “arrived at [Plaintiff’s]

house, inspected [it] and left without asking IL a single question.” (Id.). After “18 days elapsed,”

Plaintiff called Lord “and asked if it was ‘protocol to not interview children about abuse?’” (Id.).

On December 7, 2018, Colon “interviewed IL.” (Id. ¶ 57). Colon told Plaintiff and Whipple that

she did not interview IL on November 19 because Raymond’s report stated that IL was

“nonverbal.” (Id. ¶ 57). During the interview, IL “corroborated the uncle’s choking.” (Id.). Colon

wrote in her report that “[t]he roles of the mother (Emily) and IL’s sister (SL) are unknown,”

which Plaintiff alleges was false because Colon knew “they were an intact family.” (Id.; id. at

64). Colon told Plaintiff that “[e]ven when we should make indications, sometimes the state or

our supervisors won’t let us.” (Id. ¶ 57). Despite this ambiguous statement, on December 21,

2018, “an Order of Protection on behalf of IL and SL was placed against the Fergusons.” (Id.).

               9.      Marry Chapman

       Marry Chapman is a social worker employed by CPS. (Id. ¶ 14). On March 22, 2019, she

“demanded entry to inspect Plaintiff’s residence and children due to an outrageous report

fabricated by DSS.” (Id. ¶ 62) (emphasis omitted). On March 29, 2019, she returned to Plaintiff’s

residence and went “through the kids medical records” with Plaintiff and his wife. (Id. ¶ 64). She

also “went through the entire LeClair house and noted it was clean.” (Id.). She incorrectly

claimed that IL “hadn’t spoken to her” during her inspection on March 22, 2019. (Id.). On April




                                                 12
     Case 1:19-cv-00028-BKS-DJS Document 73 Filed 08/25/20 Page 13 of 43




26, 2019, Plaintiff received a letter signed by Chapman incorrectly stating that IL was not up to

date on his “wellness checkup,” even though Chapman knew he was “up to date.” (Id. ¶ 65).

               10.     Tammy Breen and John Lord

       Tammy Breen and John Lord are CPS supervisors. (Id. ¶¶ 5, 8). Plaintiff alleges they are

“responsible for implementing the customs of encouraging and/or ordering [their] subordinates to

fabricate reports and ignore exculpatory evidence.” (Id.). Specifically, the reports falsified by

Raymond and Hoerter in Plaintiff’s family court case were produced “under the direct supervision

and approval of” Lord and Breen. (Id. ¶ 29).

       Lord signed a letter sent to Plaintiff, which notified him that IL “was not up to date on his

‘wellness checkup,” even though this was untrue. (Id. ¶ 65; id. at 66). Lord “pressured” social

worker Marry Chapman to “fabricate[] a medical neglect allegation.” (Id.)

               11.     Warren County

       Plaintiff alleges that Warren County has a “de facto policy of [a]busing the process and

fabricating County records against poor and uneducated families to remove and place young and

desirable children.” (Id. ¶ 29). The “County’s policy of targeting poor and uneducated

families . . . to frame them through falsified” records “is for the purposes of removing or

withholding children and placing them in wards of the state or with private confidant[s], for the

motive of boosting statistical analysis for the state and federal funding increases to their DSS

agencies.” (Id.). The County fabricates records in order to lead “those subjected parents to react

in a negative manner,” enabling it to “utilize those elicited emotional reactions from distraught

parents to label them as emotionally unstable or mentally ill.” (Id.).

               12.     Christian Hanchett

       Hanchett is the County Commissioner of DSS. (Id. ¶ 11). Plaintiff alleges that Hanchett

“approv[ed] and/or [was] gross[ly] negligen[t]” of Warren County’s unconstitutional customs.


                                                 13
      Case 1:19-cv-00028-BKS-DJS Document 73 Filed 08/25/20 Page 14 of 43




(Id. ¶ 29). In support, Plaintiff alleges that Hanchett was “served with affidavits and exhibits

twice,” in April and June 2019, regarding the current lawsuit. (Id.). He also alleges that Breen

and Lord “acted under the supervision and protocol of” Hanchett. (Id. ¶ 74).

               13.     Cheshire County, New Hampshire

       Plaintiff alleges that “Cheshire officials asked Warren [County] officials to abuse the

process” after releasing him from custody in New Hampshire. (Id. ¶ 24). He also alleges

Cheshire County officials “maliciously refused to allow Plaintiff or his wife to see a Judge for

the entire day of 1/12/18” knowing that it was a holiday weekend and Plaintiff would be

imprisoned for “at least 5 days.” (Id. ¶ 89).

IV.    STANDARD OF REVIEW

       Under Federal Rule of Civil Procedure 15(a)(2), a party may amend its pleading “with

the opposing party’s written consent or the court’s leave. The court should freely give leave

when justice so requires.” “‘[A]bsent evidence of undue delay, bad faith, or dilatory motive on

the part of the movant, undue prejudice to the opposing party, or futility,’” “leave to amend

should be given.” Kleeberg v. Eber, 331 F.R.D. 302, 314 (S.D.N.Y. 2019) (quoting Monahan v.

N.Y.C. Dep’t of Corrs., 214 F.3d 275, 283 (2d Cir. 2000)). “An amendment to a pleading will be

futile if a proposed claim could not withstand a motion to dismiss pursuant to Rule 12(b)(6).”

Dougherty v. Town of N. Hempstead Bd. of Zoning Appeals, 282 F.3d 83, 88 (2d Cir. 2002).

       To survive a motion to dismiss, “a complaint must provide ‘enough facts to state a claim

to relief that is plausible on its face.’” Mayor & City Council of Balt. v. Citigroup, Inc., 709 F.3d

129, 135 (2d Cir. 2013) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“Although a complaint need not contain detailed factual allegations, it may not rest on mere

labels, conclusions, or a formulaic recitation of the elements of the cause of action, and the

factual allegations ‘must be enough to raise a right to relief above the speculative level.’”


                                                 14
     Case 1:19-cv-00028-BKS-DJS Document 73 Filed 08/25/20 Page 15 of 43




Lawtone-Bowles v. City of New York, No. 16-cv-4240, 2017 WL 4250513, at *2, 2017 U.S. Dist.

LEXIS 155140, at *5 (S.D.N.Y. Sept. 22, 2017) (quoting Twombly, 550 U.S. at 555). The Court

accepts as true all factual allegations in the complaint and draw all reasonable inferences in the

plaintiff’s favor. See EEOC v. Port Auth., 768 F.3d 247, 253 (2d Cir. 2014) (citing ATSI

Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007)). However, “the tenet that a

court must accept as true all of the allegations contained in a complaint is inapplicable to legal

conclusions.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “While pro se complaints must

contain sufficient factual allegations to meet the plausibility standard, [courts] read them with

‘special solicitude’ and interpret them ‘to raise the strongest arguments that they suggest.’”

Roman v. Donelli, 347 F. App’x 662, 663 (2d Cir. 2009) (summary order) (quoting Triestman v.

Fed. Bureau of Prisons, 470 F.3d 471, 474–75 (2d Cir. 2006)).

V.     DISCUSSION

       A.      Failure to Follow Local Rules

       Moving Defendants contend that the Court should deny Plaintiff’s motion to amend

because Plaintiff failed “to file an accompanying Memorandum of Law in support of his Motion

to Amend the Complaint” and “to identify the supplemental and/or amended material added to

the First Amended Complaint,” as required by the Local Rules of the Northern District of New

York. (Dkt. No. 47-1, at 8–9 (citing N.D.N.Y. Local Rule 7.1(a)(1), (4))). Plaintiff argues that

“[a]ny procedural errors were not in bad faith” and, as a pro se litigant, he should “be afforded

leniency.” (Dkt. No. 51, at 6).

        The Court agrees with Plaintiff. “It is well established that a court is ordinarily obligated

to afford a special solicitude to pro se litigants,” because “a pro se litigant generally lacks both

legal training and experience, and, accordingly, is likely to forfeit important rights through

inadvertence if he is not afforded some degree of protection.” Tracy v. Freshwater, 623 F.3d 90,


                                                  15
     Case 1:19-cv-00028-BKS-DJS Document 73 Filed 08/25/20 Page 16 of 43




101 (2d Cir. 2010). This solicitude “embraces relaxation of the limitations on the amendment of

pleadings,” id., and a “pro se plaintiff, particularly one bringing a civil rights action, should be

afforded an opportunity fairly freely to amend his complaint.” Holmes v. Goldin, 615 F.2d 83, 85

(2d Cir. 1980). Accordingly, the Court declines to deny Plaintiff’s motion to amend for failing to

follow the Local Rules. See Rawls v. Rosenfield, No. 16-cv-0582, 2017 WL 7050648, at *4, 2017

U.S. Dist. LEXIS 196037, at *13 (N.D.N.Y. Nov. 28, 2017) (declining to dismiss a plaintiff’s

claims due to a failure to follow the Local Rules because of the “special solicitude” afforded pro

se plaintiffs), report and recommendation adopted, No. 16-cv-0582, 2018 WL 542249, 2018

U.S. Dist. LEXIS 10111 (N.D.N.Y. Jan. 23, 2018).

       B.      Failure to Correct Repeated Deficiencies

       The Report-Recommendation specified that any amended complaint must “contain

sequentially numbered paragraphs containing only one act of misconduct per paragraph,” and

“must be ‘concise and direct’” in accordance with Federal Rule of Civil Procedure 8(d). LeClair

I, 2019 WL 1300547, at *9, 2019 U.S. Dist. LEXIS 46812, at *28 (emphasis omitted). Moving

Defendants contend that Plaintiff’s motion to amend should be denied because it has “failed to

remedy these repeated deficiencies.” (Dkt. No. 47-1, at 14). Plaintiff “ask[s] that the Court

provide a liberal standard [of pleading] befitting [a] pro se [litigant],” and further argues that the

Second Amended Complaint “spell[s] out the facts for which” Moving Defendants are liable

(Dkt. No. 51, at 6).

       While “[t]he pleading of additional evidence, beyond what is required to enable the

defendant to respond, is not only unnecessary, but in contravention of proper pleading

procedure,” Roth v. Jennings, 489 F.3d 499, 512 (2d Cir. 2007) (citations and internal quotation

marks omitted), dismissal on these grounds is “generally ‘disfavored.’” Grimes v. Fremont Gen.

Corp., 933 F. Supp. 2d 584, 595 (S.D.N.Y. 2013) (quoting Foreman v. Comm. Goord, No. 02-


                                                  16
      Case 1:19-cv-00028-BKS-DJS Document 73 Filed 08/25/20 Page 17 of 43




cv-7089, 2004 WL 385114, at *4, 2004 U.S. Dist. LEXIS 3133, at *11 (S.D.N.Y. Mar. 2, 2004)).

This is particularly true for pro se litigants, because “[t]he solicitude afforded to” them “often

consists of liberal construction of pleadings” and “embraces relaxation of the limitations on the

amendment of pleadings.” Tracy, 623 F.3d at 101; see also Phillips v. Girdich, 408 F.3d 124,

130 (2d Cir. 2005) (noting that while the plaintiff’s “allegations were not neatly parsed and

included a great deal of irrelevant detail, that is not unusual from a pro se litigant”).

        Here, the Second Amended Complaint is 35 pages long11 and contains 90 paragraphs,

many of which contain more than one act of misconduct. (See Dkt. No. 36-1). While falling short

of the Report-Recommendation’s instructions, the Second Amended Complaint is significantly

more direct and concise than the Amended Complaint, which spanned 206 pages and 499

paragraphs. (Dkt. No. 4). Further, the Court finds that the Second Amended Complaint fulfills

“[t]he function of pleadings under the Federal Rules,” which is “to give fair notice of the claims

asserted.” Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995) (citations and internal quotation

marks omitted); see also Ong v. Park Manor (Middletown Park) Rehab. & Healthcare Ctr., 51 F.

Supp. 3d 319, 345 (S.D.N.Y. 2014) (“Instead of focusing on whether a complaint's allegations

are ‘short and plain’ or ‘simple, concise, and direct,’ the Court asks whether the complaint gives

‘fair notice’ to the defendants.”).

        Given Plaintiff’s pro se status and the solicitude afforded to him, the Court thus declines

to deny Plaintiff’s motion to amend on the grounds that he has repeatedly failed to cure

deficiencies. As leave to amend should be “freely given when justice so requires,” Foman, 371




11
  Moving Defendants erroneously state that the Second Amended Complaint is “approximately one hundred seventy
(170) page[s]” long. (Dkt. No. 47-1, at 14).



                                                     17
      Case 1:19-cv-00028-BKS-DJS Document 73 Filed 08/25/20 Page 18 of 43




U.S. at 182 (quoting Fed. R. Civ. P. 15(a)), the Court thus grants Plaintiff’s motion to amend to

the extent it is not futile, as discussed infra Section III.C.

        C.      Futility

        Moving Defendants further argue that Plaintiff’s motion to amend should be denied

because amendment is futile. (Dkt. No. 47-1, at 9–10). The Court now analyzes whether

Plaintiff’s amendment is futile as to both the Moving Defendants and the new defendants added

in the Second Amended Complaint.

                1.      Fourteenth Amendment Substantive Due Process (First Claim)

        Moving Defendants contend that Plaintiff’s substantive due process claim should be

dismissed because “there is no causal link between any of the specific actions of the defendants

and the proceedings in Family Court,” and Moving Defendants were not personally involved in

Plaintiff’s loss of custody. (Dkt. No. 47-1, at 11–12). Plaintiff contends that the Second

Amended Complaint “demonstrates a ‘causal link’ between Defendants’ conduct and the

constitutional deprivations” by alleging their personal involvement, including “the date of which

every fabricated report was entered and approved into the Warren County Records which,

logically reasoned, tainted every [f]amily [p]roceeding thereafter.” (Dkt. No. 51, at 7).

        “It is well settled that parents have ‘a constitutionally protected liberty interest in the

care, custody and management of their children.’” McCaul v. Ardsley Union Free Sch. Dist., 514

F. App’x 1, 3 (2d Cir. 2013) (quoting Southerland v. City of N.Y., 680 F.3d 127, 142 (2d Cir.

2011)). “Although parents enjoy a constitutionally protected interest in their family integrity, this

interest is counterbalanced by the ‘compelling governmental interest in the protection of minor

children, particularly in circumstances where the protection is considered necessary as against

the parents themselves.’” Wilkinson ex rel. Wilkinson v. Russell, 182 F.3d 89, 104 (2d Cir. 1999)

(quoting Manzano v. South Dakota Dep’t of Social Servs., 60 F.3d 505, 510 (8th Cir. 1995)). The


                                                   18
     Case 1:19-cv-00028-BKS-DJS Document 73 Filed 08/25/20 Page 19 of 43




government’s interest, “though compelling, is not so compelling as to derogate a parent’s

constitutional rights completely. Case workers cannot be free to substantiate a claim of abuse, for

instance, by ignoring overwhelming exculpatory information or by manufacturing false

evidence.” Id. “[S]hort of these obvious extremes . . . [a]n investigation passes constitutional

muster provided simply that case workers have a ‘reasonable basis’ for their findings of abuse.”

Id.; see also Cox v. Warwick Valley Cent. Sch. Dist., 654 F.3d 267, 275 (2d Cir. 2011) (“Only the

most egregious official conduct can be said to be arbitrary in the constitutional sense and

therefore unconstitutional.” (quoting Tenenbaum v. Williams, 193 F.3d 581, 600 (2d Cir. 1999))).

However, even when there is egregious conduct, “[w]here there is no actual loss of custody, no

substantive due process claim can lie.” Cox, 654 F.3d at 276 (citations omitted).

       In addition, a plaintiff must allege that a defendant was personally involved in and

proximately caused the constitutional deprivation. Wright v. Smith, 21 F.3d 496, 501 (2d Cir.

1994) (“It is well settled in this Circuit that ‘personal involvement of defendants in alleged

constitutional deprivations is a prerequisite to an award of damages under § 1983.’” (quoting

Moffitt v. Town of Brookfield, 950 F.2d 880, 885 (2d Cir. 1991))); Rahman v. Fisher, 607 F.

Supp. 2d 580, 584 (S.D.N.Y. 2009) (“A defendant’s conduct must be a proximate cause of the

claimed violation in order to find that the defendant deprived the plaintiff of his rights.” (quoting

Martinez v. California, 444 U.S. 277, 285 (1980))); see also Monroe v. Pape, 365 U.S. 167, 187,

(1961) (Section 1983 “should be read against the background of tort liability that makes a man

responsible for the natural consequences of his actions”). With these principles in mind, the

Court considers the allegations against each Defendant.

                       a.      Raymond and Hoerter

       Plaintiff alleges that Raymond and Hoerter both falsified CPS reports. (Dkt. No. 36-1, ¶¶

28, 39). Raymond made “numerous outrageous false statements meant to be accepted as fact in


                                                 19
     Case 1:19-cv-00028-BKS-DJS Document 73 Filed 08/25/20 Page 20 of 43




[c]ourt,” including that Plaintiff “believes that the government implanted a chip in him to track

him.” (Id. ¶ 28; see also id. at 38–42). Hoerter ignored “medical evidence that the LeClair

children never had any ‘weight gain issues’ or been malnourished, [and] refused to correct her”

report, and “fabricated that both children were ‘mentally delayed’ and framed Plaintiff an[d]

[Whipple] as ‘mentally ill’” (Id. ¶ 39; see also id. at 50–52).

       Plaintiff thus plausibly alleges that Raymond and Hoerter engaged in “extreme”

behaviors, including ignoring exculpatory evidence and manufacturing false evidence,

implicating his due process rights. See Wilkinson, 182 F.3d at 104. Moving Defendants’

contention that this claim should be dismissed because there is no “allegation that any

false/fraudulent/coerced evidence allegedly created/obtained from CPS/DSS employees . . . was

presented to the Court for evaluation of custody and that evidence resulted in custody being

taken away or lessened” is unavailing. (Dkt. No. 47-1, at 13). Particularly given Plaintiff’s pro se

status, “[w]hen considering a motion to dismiss the court must read [his] pleadings to ‘raise the

strongest arguments that they suggest.’” Harris v. TD Ameritrade Inc., 338 F. Supp. 3d 170, 187

(S.D.N.Y. 2018) (quoting Triestman, 470 F.3d at 477). Plaintiff has alleged that Raymond’s

statements were “meant to be accepted as fact in Court,” (Dkt. No. 36-1, ¶ 28), and submitted a

copy of her report, which states in its “intake narrative” that Warren County Family Court

ordered the investigation. (Id. at 39). Additionally, each decision in the family court record states

that the court “searched . . . Family Court’s child protective records,” and “relied upon such

results.” Taken together, these facts suggest that the DSS reports created by Raymond and

Hoerter—which Plaintiff alleges contained fabrications—were viewed and considered by Judge

Wilson in his decisions to give temporary custody of Plaintiff’s children to Ferguson. Further, in

his opposition, Plaintiff states that the DSS reports were reviewed by the Family Court. (Dkt. No.




                                                 20
      Case 1:19-cv-00028-BKS-DJS Document 73 Filed 08/25/20 Page 21 of 43




51, at 8).12 Accordingly, the Court grants Plaintiff’s motion to amend as to his Fourteenth

Amendment substantive due process claims against Raymond and Hoerter, because he has stated

a plausible claim for relief against them.13

                           b.       Colon and Chapman

         Plaintiff alleges that, after IL reported abuse by Ferguson and her son in November 2018,

Colon investigated but did not “ask[] IL a single question.” (Dkt. No. 36-1, ¶ 56). Additionally,

she told them that “[e]ven when we should make indications [of abuse], sometimes the state or

our supervisors won’t let us.” (Id. ¶ 57). Plaintiff also alleges Colon “falsified records” because

her report stated that “[t]he roles of the mother (Emily) and IL’s sister (SL) are unknown.”14

(Id.). He alleges that Chapman investigated a fabricated DSS report in March 2019, and then sent

him a letter in April 2019 that incorrectly stated that IL was not up to date on his wellness

checkup. (Id. ¶¶ 62, 64–65).

         Colon and Chapman’s actions occurred after Plaintiff and his wife retained permanent

full custody of their children on October 9, 2018. Final Order of Custody and Visitation,

Ferguson v. Whipple, File No. 11964, Oct. 9, 2018 (available on file at Warren County Family

Court). Thus, as Moving Defendants argue, “there is no causal link between [Colon and


12
   “[F]actual allegations made in a pro se plaintiff’s opposition papers may be considered ‘as supplementing the
Complaint, at least to the extent they are consistent with the allegations in the Complaint.’” Harris, 338 F. Supp. 3d
at 187 (quoting George v. Pathways to Hous., Inc., 2012 WL 2512964, at *6 n.7, 2012 U.S. Dist. LEXIS 91014, at
*19 (S.D.N.Y. June 29, 2012)).
13
   Given that the Court has found that the Second Amended Complaint is not futile as to Raymond and Hoerter, it
denies Moving Defendant’s motion in the alternative that it be dismissed for failure to state a claim. (Dkt. No. 47).
This determination is not altered by the fact that Raymond and Hoerter did not have any personal involvement “in the
initial removal of [Plaintiff’s] children from the custody of their parents in New Hampshire, which started the entire
Family Court process,” as argued by Moving Defendants. (Dkt. No. 47-1, at 11). Raymond and Hoerter allegedly
falsified reports, which were then reviewed by and relied on by the Warren County Family Court in granting temporary
custody to Ferguson. Plaintiff has thus alleged sufficient facts that they were personally involved in depriving him of
custody over his children.
14
  While the Amended Complaint contains additional allegations regarding Colon, like the allegations in the Second
Amended Complaint, all of Colon’s purported actions took place after Plaintiff obtained full custody of his children.
(See, e.g., Dkt. No. 4, at 71, 118, 120–22).



                                                         21
      Case 1:19-cv-00028-BKS-DJS Document 73 Filed 08/25/20 Page 22 of 43




Chapman’s] purported actions and any deprivations of [P]laintiff’s constitutional rights.” (Dkt.

No. 47-1, at 11). Given that Plaintiff had regained custody of his children at the time of Colon

and Chapman’s actions, his substantive due process claim against them fails. See Cox, 654 F.3d

at 276. Accordingly, Moving Defendants’ motion to dismiss the Fourteenth Amendment

substantive due process claim against Colon is granted. As the Second Amended Complaint adds

no allegations suggesting any conduct by Colon after Plaintiff obtained custody, Plaintiff’s

motion to amend is denied as futile with respect to Colon. Plaintiff’s motion to amend is likewise

denied as futile with respect to Chapman.

                           c.       Cahill

         Plaintiff alleges that, in June 2018, Cahill and Raymond used “coercive interview

techniques” in responding to Plaintiff’s report that IL had sustained an ear laceration while in

Ferguson’s care and “refus[ed] to interview IL.” (Dkt. No. 36-1, ¶ 47; Dkt. No. 4, ¶ 201). Cahill

would not “ask IL . . . how he got the 5 bruises.” (Dkt. No. 4, ¶ 233). They also “malicious[ly]

threat[ened] to frame [Whipple] for the injury.” (Dkt. No. 36-1, ¶ 47; see also Dkt. No. 4, ¶ 205).

While the Second Amended Complaint alleges that Raymond “fabricated that [IL] was ‘non-

verbal’” in a report based on this encounter, (Dkt. No. 36-1, ¶ 47), it does not specify Cahill’s

involvement in that report. Given that neither the Amended Complaint nor the Second Amended

Complaint allege or suggest that Cahill’s actions influenced the Family Court’s decision

regarding custody, the Court agrees with Moving Defendants that it has failed to allege a “causal

link between” Cahill’s action and “the proceedings in Family Court.” (Dkt. No. 47-1, at 11).15


15
   Plaintiff’s opposition provides no further details about Cahill’s involvement, other than the fact that she assisted
Raymond in the “coercive interview[].” (Dkt. No. 51, at 8). The Second Amended Complaint also alleges that Cahill,
along with Raymond, Chapman, Colon, and Hoerter, sought the “advice” and “consent” of their supervisors “before
the deliberate omission of [e]vidence and unlawful altering of Reports that framed the loving and nurturing parents as
mentally ill, neglectful, dangerous, and the family as broken.” (Dkt. No. 36-1, ¶ 74). However, without more, this
allegation against Cahill is vague and lacks sufficient detail.



                                                         22
     Case 1:19-cv-00028-BKS-DJS Document 73 Filed 08/25/20 Page 23 of 43




Accordingly, the Court grants Moving Defendants’ motion to dismiss this claim as to Cahill and

denies Plaintiff’s motion to amend as futile.

                       d.      Lord and Breen

       The Second Amended Complaint alleges that Lord and Breen “knew [Raymond’s]

reports were fabricated,” (Dkt. No. 36-1, ¶ 31), and that Raymond and Hoerter’s fabricated

reports were “published . . . under the direct supervision and approval of [Breen] and [Lord].”

(Id. ¶ 29; see also id. ¶ 49). Additionally, it alleges that Raymond, Cahill, Chapman, Colon, and

Hoerter “sought Supervisors [Lord] and [Breen’s] advice . . . and consent before the deliberate

omission of [e]vidence and unlawful altering of Reports,” (Id. ¶ 74), and that Breen and Lord

“knowingly carried out the polic[y]” of, inter alia, “fabricating reports and records of targeted

families selected from the class of low income and who possess young children desirable for

quick adoptions.” (Id. ¶¶ 73(a), 74).

       “It is well settled that, in order to establish a defendant’s individual liability in a suit

brought under § 1983, a plaintiff must show, inter alia, the defendant’s personal involvement in

the alleged constitutional deprivation.” Grullon v. City of New Haven, 720 F.3d 133, 138 (2d

Cir. 2013). The Second Circuit has held that personal involvement of a supervisory defendant

may be shown in several ways. In addition to (1) direct participation, a plaintiff may show that:

               (2) the defendant, after being informed of the violation through a
               report or appeal, failed to remedy the wrong, (3) the defendant
               created a policy or custom under which unconstitutional practices
               occurred, or allowed the continuance of such a policy or custom, (4)
               the defendant was grossly negligent in supervising subordinates who
               committed the wrongful acts, or (5) the defendant exhibited
               deliberate indifference to the [constitutional] rights . . . by failing to
               act on information indicating that unconstitutional acts were
               occurring

(the “Colon factors”). Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995) (quoting Williams v.

Smith, 781 F.2d 319, 323–24 (2d Cir. 1986)).


                                                  23
     Case 1:19-cv-00028-BKS-DJS Document 73 Filed 08/25/20 Page 24 of 43




       Here, as discussed supra Sections V.C.1(b)–(c), the Court dismisses the Fourteenth

Amendment claims against Colon, Cahill, and Chapman. Given that neither the Amended

Complaint nor the Second Amended Complaint allege sufficient facts to show that their actions

deprived him of a constitutional right, Lord and Breen’s alleged involvement cannot support a

claim. Accordingly, Moving Defendants’ motion to dismiss is granted as to Breen and Lord to

the extent the due process allegations are related to Colon and Cahill’s conduct, and the motion

to amend is denied as futile as to this claim. The motion to amend is also denied as futile as to

Breen and Lord to the extent the due process allegations are related to Chapman’s conduct.

However, regarding the allegedly fabricated reports submitted by Raymond and Hoerter—and

approved by Breen and Lord—Plaintiff’s allegations are sufficient at this stage to allege Breen

and Lord’s personal involvement under Colon. 58 F.3d 865. For example, under Colon’s first

factor, “a ‘direct participant’ includes a person who authorizes, orders, or helps others to do the

unlawful acts, even if he or she does not commit the acts personally.” Terebesi v. Torreso, 764

F.3d 217, 234 (2d Cir. 2014). Plaintiff’s allegations that Raymond and Hoerter sought the advice

and consent of Breen and Lord before creating their fabricated reports is sufficient to allege their

direct participation. As such, Plaintiff’s motion to amend is granted with respect to this claim and

Moving Defendants’ motion to dismiss is denied as moot.

                       e.      Hanchett

       Unlike Breen and Lord, Plaintiff does not allege the requisite personal involvement of

Hanchett. While the Second Amended Complaint alleges in a conclusory fashion that Hanchett

“approv[ed] and/or [was] gross[ly] negligen[t]” of Warren County’s unconstitutional customs,

(Dkt. No. 36-1, ¶ 29), it does not allege any specific facts from which the Court could reasonably

infer Hanchett’s personal involvement under the Colon test. While the Second Amended

Complaint alleges that Hanchett was twice served with exhibits and affidavits in 2019, this


                                                 24
     Case 1:19-cv-00028-BKS-DJS Document 73 Filed 08/25/20 Page 25 of 43




occurred after Plaintiff regained custody of his children, and therefore cannot serve as a basis for

Hanchett’s personal involvement in the constitutional deprivation. See Cox, 654 F.3d at 276.

Accordingly, Plaintiff’s motion to amend to add a Fourteenth Amendment substantive due

process claim against Hanchett is denied for futility.

                       f.      Vinson

       The Report-Recommendation dismissed the Amended Complaint’s Fourteenth

Amendment substantive due process claim against Vinson because “it is well settled that conduct

of private attorneys practicing in family court proceedings, even where they are paid by the

State, do not rise to the level of State action” for the purposes § 1983. LeClair I, 2019 WL

1300547, at *6–7, 2019 U.S. Dist. LEXIS 46812, at *17–19 (citing Koziol v. King, No. 14-cv-

946, 2015 WL 2453481, at *11, 2015 U.S. Dist. LEXIS 66840, at *33 (N.D.N.Y. May 22,

2015)). The Second Amended Complaint does not add any facts from which the Court can

plausibly infer that Vinson’s conduct “is fairly attributable to the State, an essential prerequisite

to a § 1983 claim.” Id. at *6, 2019 U.S. Dist. LEXIS 46812, at *18; see also Amato v. McGinty,

No. 17-cv-593, 2017 WL 9487185, at *6, 2017 U.S. Dist. LEXIS 87497, at *15 (N.D.N.Y. June

6, 2017) (“Private conduct is simply beyond the reach of section 1983 ‘no matter how

discriminatory or wrongful that conduct may be.’” (quoting Lucas v. Riggi, No. 07-cv-6200,

2008 WL 4758706, at *1, 2008 U.S. Dist. LEXIS 87310, at *2 (W.D.N.Y. Oct. 29, 2008))),

report and recommendation adopted, 2017 WL 4083575, 2017 U.S. Dist. LEXIS 150198

(N.D.N.Y. Sept. 15, 2017). While the Report-Recommendation noted that “private actors may be

proper section 1983 defendants when they conspire with state actors,” it also stated that “a mere

conclusory allegation that a private individual acted in concert with state officials is wholly

insufficient.” LeClair I, 2019 WL 1300547, at *6–7, 2019 U.S. Dist. LEXIS 46812, at *17–19.

Like the Amended Complaint, the Second Amended Complaint’s allegations that Vinson


                                                  25
     Case 1:19-cv-00028-BKS-DJS Document 73 Filed 08/25/20 Page 26 of 43




colluded or conspired with Warren County officials are vague and conclusory, and do not

establish that Vinson’s actions are fairly attributable to the state. Accordingly, the Court denies

Plaintiff’s motion to amend to add a Fourteenth Amendment substantive due process claim

against Vinson as futile.

                       g.      Matte and Kelly

       Similar to his claims against Vinson, Plaintiff’s claims against Matte and Kelly fail

because they are private attorneys and thus their actions cannot be fairly attributable to the State.

See supra Section V.C.1.f. Plaintiff’s allegations that Matte and Kelly conspired with state actors

are conclusory and do not raise a reasonable inference that they acted in concert with state

officials. Accordingly, the Court denies Plaintiff’s motion to amend to add a Fourteenth

Amendment substantive due process claims against Matte and Kelly as futile.

                       h.      Liebert

       The Second Amended Complaint brings a Fourteenth Amendment substantive due

process claim against Liebert, the public defender assigned to represent Plaintiff in Family Court.

(Dkt. No. 36-1, ¶¶ 12, 67–74). “However, it is well-established that court-appointed attorneys

performing a lawyer’s traditional functions as counsel to defendant do not act ‘under color of

state law’ and therefore are no subject to suit under 42 U.S.C. § 1983.” Rodriguez v. Weprin, 116

F.3d 62, 66 (2d Cir. 1997); see also Polk Cty. v. Dodson, 454 U.S. 312, 325 (1981) (“[A] public

defender does not act under color of state law when performing a lawyer’s traditional functions

as counsel.”). The Second Amended Complaint’s allegations against Liebert concern his role as

Plaintiff’s counsel, and thus the Court denies Plaintiff’s motion to amend to add a Fourteenth

Amendment substantive due process claim against Liebert as futile.




                                                 26
      Case 1:19-cv-00028-BKS-DJS Document 73 Filed 08/25/20 Page 27 of 43




                          i.       Punitive Damages

        Moving Defendants contend that “to the extent the plaintiff claims punitive damages

against [Warren] County, such damages cannot be legally pursued and such relief should be

stricken from said Complaint.” (Dkt. No. 47-1, at 13 (citing Ciraolo v. City of New York, 216

F.3d 236, 239–40 (2d Cir. 2000))). The Court agrees and dismisses any request for punitive

damages against Warren County. See City of Newport v. Fact Concerts, Inc., 453 U.S. 247, 268

(1981) ([T]he deterrence rationale of § 1983 does not justify making punitive damages available

against municipalities.”); Henry v. Cty. of Nassau, No. 17-cv-06545, 2020 WL 1185283, at *12,

2020 U.S. Dist. LEXIS 43371, at *30 (E.D.N.Y. Mar. 12, 2020) (“[P]unitive damages are not

recoverable from a municipality.”).

                 2.       Monell claim

        Plaintiff’s Fourteenth Amendment substantive due process claim (First Claim) is brought

against individual defendants as well as Warren County. (Dkt. No. 36-1, at 24). Plaintiff

identifies numerous policies and/or practices that he alleges were the “moving and controlling

force behind the violations of [his] constitutional rights,” including “fabricating evidence against

a parent in order to support a knowingly false referral for child abuse,” “withholding exculpatory

evidence,” and “assigning DSS agents to friends and family members.” (Id. ¶ 73(a)–(j)). The

Second Amended Complaint’s Second Claim also alleges Monell liability against Warren

County, Cheshire County, and Hanchett, and describes how the alleged policies and/or practices

led to the deprivation of his constitutional rights. (Id. ¶¶ 75–77).16




16
 Moving Defendants argue that Plaintiff’s Second Claim is duplicative of his First Claim, insofar as both assert
Monell claims against Warren County. The Court agrees, and construes Plaintiff as asserting one Monell claim against
Warren County.



                                                        27
      Case 1:19-cv-00028-BKS-DJS Document 73 Filed 08/25/20 Page 28 of 43




         Moving Defendants offer arguments as to why the Fourteenth Amendment due process

claims should be dismissed as to the individual defendants, see supra Section V.C.1, and if the

Court had dismissed the claims against all the individual defendants, Plaintiff’s Monell claim

would fail as well. See Aquino v. City of New York, No. 16-cv-1577, 2017 WL 2223921, at *1,

2017 U.S. Dist. LEXIS 76402, at *2–3 (S.D.N.Y. May 19, 2017) (“It is well-established that a

plaintiff must prove the denial of a constitutional right by a municipal officer in order to hold a

municipality liable under Monell.”). However, given the Court has declined to dismiss the

Fourteenth Amendment claims against Raymond and Hoerter, as well as claims against the

supervisors who are alleged to have knowingly approved the social workers’ fabricated reports,

consistent with an alleged Warren County policy and practice of fabricating reports at this stage,

and in light of the special solicitude afforded pro se plaintiffs, the Court grants Plaintiff’s motion

to amend to add a Monell claim against Warren County, and declines to dismiss this claim.17

         However, the Court denies Plaintiff’s motion to amend to add a Monell claim against

Cheshire County as futile. The Second Amended Complaint asserts that Cheshire County

officials “asked Warren Officials to abuse the process,” (Dkt. No. 36-1, ¶ 24), but does not

identify any specific municipal policy or custom that deprived him of a constitutional right. See

Bellamy v. City of New York, 914 F.3d 727, 756 (2d Cir. 2019) (“To establish liability under

Monell, a plaintiff must show that he suffered the denial of a constitutional right that was caused

by an official municipal policy or custom.”). Except in very rare cases, a “custom or policy

cannot be shown by pointing to a single instance of unconstitutional conduct by a mere employee

of the municipality.” Newton v. City of New York, 566 F. Supp. 2d 256, 271 (S.D.N.Y. 2008).




17
  To the extent Plaintiff seeks to amend to add a Monell claim against Hanchett, it is duplicative of the Monell claim
against Warren County and Plaintiff’s motion to amend to add such a claim therefore denied as futile.



                                                         28
     Case 1:19-cv-00028-BKS-DJS Document 73 Filed 08/25/20 Page 29 of 43




“The complaint is bereft of any detail about the nature of any suspect policies, practices, or

procedures, much less how they caused” the violation of Plaintiff’s rights. Moore v. City of

Norwalk, No. 17-cv-695, 2018 WL 4568409, at *4, 2018 U.S. Dist. LEXIS 162782, at *9 (D.

Conn. Sept. 24, 2018). Accordingly, Plaintiff’s motion to amend to add a Monell claim against

Cheshire County is denied as futile.

               3.      Intentional and Negligent Infliction of Emotional Distress

       Plaintiff moves to add intentional infliction of emotion distress (“IIED”) and negligent

infliction of emotional distress (“NIED”) claims (Third Claim) in the Second Amended

Complaint against Raymond, Lord, Colon, Breen, Cahill, and Hoerter. (Dkt. No. 36-1, at 29).

                       a.      Notice of Claim

       Moving Defendants contend that these claims should be dismissed because the Second

Amended Complaint does not include “any allegation that a Notice of Claim was served upon

Warren County or its employees within ninety (90) days of” the alleged infliction of emotional

distress. (Dkt. No. 47-1, at 16). Plaintiff argues that “[t]he ‘Notice of Claim’ for [e]motional

[d]istress was served within the applicable time limits . . . and Plaintiff was never served with a

‘Disallowance Notice.’” (Dkt. No. 51, at 16).

        “Under New York law, a notice of claim is a mandatory precondition to bringing a tort

claim against a municipality or any of its officers, agents or employees.” Alexander v. City of

Syracuse, No. 17-cv-1195, 2018 WL 6591426, at *4, 2018 U.S. Dist. LEXIS 210687, at *11

(N.D.N.Y. Dec. 13, 2018) (quoting Grant v. City of Syracuse, No. 15-cv-445, 2017 WL

5564605, at *10, 2017 U.S. Dist. LEXIS 190763, at *24 (N.D.N.Y. Nov. 17, 2017)). It must

include “the nature of the claim,” and the purpose is “to afford the municipality an adequate

opportunity to investigate the claim in a timely and efficient manner and, where appropriate, to

settle claims without the expense and risks of litigation.” Fincher v. Cty. of Westchester, 979 F.


                                                 29
     Case 1:19-cv-00028-BKS-DJS Document 73 Filed 08/25/20 Page 30 of 43




Supp. 989, 1002 (S.D.N.Y. 1997). A plaintiff thus “may not raise in the complaint causes of

action or legal theories that were not directly or indirectly mentioned in the notice of claim and

that change in the nature of the earlier claim or assert a new one.” Rojas v. Hazzard, 171 A.D.3d

820, 821 (2d Dep’t 2019) (quoting Gonzalez v. Povoski, 149 A.D.3d 1472, 1474 (4th Dep’t

2017)).

          “A plaintiff must serve a notice of claim within ninety days after the claim arose before

commencing a tort action against a municipality, its officers, agents, or employees.” Toliver v.

City of New York, No. 10-cv-3165, 2012 WL 7782720, at *7, 2012 U.S. Dist. LEXIS 187196, at

*23 (S.D.N.Y. Dec. 10, 2012) (citing Hardy v. New York City Health & Hosps. Corp., 164 F.3d

789, 793 (2d Cir.1999)), report and recommendation adopted, 2013 WL 1155293, 2013 U.S.

Dist. LEXIS 39894 (S.D.N.Y. Mar. 21, 2013). “A plaintiff must plead in the complaint that: (1)

the Notice of Claim was served; (2) at least thirty days have elapsed since the Notice of Claim

was filed and before the complaint was filed; and (3) in that time the defendant has neglected to

or refused to adjust or to satisfy the claim.” Id. (quoting Horvath v. Daniel, 423 F. Supp. 2d 421,

423 (S.D.N.Y. 2006)).

          Here, the Court agrees with Moving Defendants that, while the Second Amended

Complaint alleged that on “6/15/19 Plaintiff served notice of IIED/NIED to Warren County’s

Attorney Kissane,” (Dkt. No. 36-1, ¶ 66), it failed to allege that 30 days elapsed between the

Notice of Claim and the filing of the Second Amended Complaint, and that Moving Defendants

had failed to satisfy the claim. These omissions, however, are insufficient to defeat Plaintiff’s

claim at this stage. Courts in this Circuit have declined to dismiss pro se plaintiffs’ claims when

they allege a Notice of Claim was timely filed “until the record is developed after discovery.”

Toliver, 2012 WL 7782720, at *8, 2012 U.S. Dist. LEXIS 187196, at *24 (declining to dismiss a




                                                  30
     Case 1:19-cv-00028-BKS-DJS Document 73 Filed 08/25/20 Page 31 of 43




pro se plaintiff’s claim before discovery where the timing of his Notices of Claim were unclear);

see also Arum v. Miller, 304 F. Supp. 2d 344, 348 (E.D.N.Y. 2003) (reconsidering a decision to

dismiss based on failure to file a Notice of Claim when the pro se plaintiff indicated “substantial

compliance with the notice of claim requirements” despite the complaint’s failure to plead that

she had “served the notices of claim”).

       Here, in his response, Plaintiff states that the Notice of Claim was “served within the

applicable time limits”—presumably 90 days from when the alleged tort occurred and more than

30 days before filing the Second Amended Complaint—and that he was “never served with a

‘Disallowance Notice.’” (Dkt. No. 51, at 16). Given that these allegations are consistent with

Plaintiff’s allegation in the Second Amended Complaint that a Notice of Claim was served, the

Court can consider them. Harris, 338 F. Supp. 3d at 187. Given Plaintiff’s “pro se status and his

allegations that he filed a timely notice of claim,” the Court declines to dismiss Plaintiff’s

emotional distress claims at this stage on these grounds. Toliver, 2012 WL 7782720, at *8, 2012

U.S. Dist. LEXIS 187196, at *24.

       However, for Plaintiff’s Notice of Claim to be timely, he would have had to serve it

“within ninety days after the claim arose.” Toliver, 2012 WL 7782720, at *7, 2012 U.S. Dist.

LEXIS 187196, at *23. Given that he served it on June 15, 2019, this means that the alleged

intentional or negligent infliction of emotional distress must have occurred on or after March 17,

2019. Accordingly, the Court only considers events that occurred after on or after March 17,

2019, when evaluating Plaintiff’s intentional and negligent infliction of emotions distress claims.

                       b.      Intentional Infliction of Emotional Distress

       Moving Defendants contend that Plaintiff’s intentional infliction of emotion distress

claims should be dismissed because, even assuming Plaintiff timely filed a Notice of Claim, the

Second Amended Complaint fails to allege “specific conduct” of Moving Defendants that was so


                                                 31
     Case 1:19-cv-00028-BKS-DJS Document 73 Filed 08/25/20 Page 32 of 43




“extreme and outrageous” that it transcends “the bounds of decency as to be regarded as

atrocious and intolerable in a civilized society.” (Dkt. No. 47-1, at 17 (quoting Butler v.

Delaware Otsego Corp., 203 A.D.2d 783, 785 (3d Dep’t. 1994)). Plaintiff responds that “[a]ny

reasonable American citizen and parent” would find Moving Defendants’ conduct of “fabricating

[government] records while omitting exculpatory evidence” as “extreme.” (Dkt. No. 51, at 17).

       In New York, “a claim for intentional infliction of emotional distress requires a showing

of (1) extreme and outrageous conduct; (2) intent to cause, or reckless disregard of a substantial

probability of causing, severe emotional distress; (3) a causal connection between the conduct

and the injury; and (4) severe emotional distress.” Stuto v. Fleishman, 164 F.3d 820, 827 (2d Cir.

1999). “New York sets a high threshold for conduct that is ‘extreme and outrageous’ enough to

constitute intentional infliction of emotional distress.” Bender v. City of New York, 78 F.3d 787,

790 (2d Cir. 1996). Conduct must be “so outrageous in character, and so extreme in degree, as to

go beyond all possible bounds of decency, and to be regarded as atrocious, and utterly intolerable

in a civilized society,” Stuto, 164 F.3d at 827, and “[w]hether the alleged conduct is sufficiently

outrageous enough to satisfy [this element] is a matter of law for a court to decide.” Baez v.

JetBlue Airways, 745 F. Supp. 2d 214, 223 (E.D.N.Y. 2010).

       The Court agrees with Moving Defendants that Plaintiff has not alleged conduct that is

“so outrageous in character, and so extreme in degree, as to go beyond all possible bounds of

decency” in the relevant time period. Stuto, 164 F.3d at 827. By March 17, 2019, Plaintiff had

regained full custody of his children. The Second Amended Complaint alleges that on March 21,

2019, Warren County DSS issued a false report against Plaintiff that led to two troopers doing a

welfare check on his residence, in retaliation for the lawsuit. (Dkt. No. 36-1, ¶ 61). In response to

this false report, social worker Chapman also inspected Plaintiff’s residence and reviewed the




                                                 32
     Case 1:19-cv-00028-BKS-DJS Document 73 Filed 08/25/20 Page 33 of 43




children’s medical records. (Id. ¶¶ 62, 64). On April 26, 2019, Plaintiff received a “shocking

letter” from Lord and Chapman that allegedly violated HIPAA and falsely alleged that IL “was

not up to date on his ‘wellness checkup.’” (Id. ¶ 65).

       Plaintiff does not allege any conduct by Breen, Cahill, Colon, Hanchett, Hoerter, Kelly,

Liebert, Matte, Raymond, or Vinson on or after March 17, 2019, and therefore Plaintiff’s motion

to amend to add intentional infliction of emotional distress claims against them is denied as

futile. While Plaintiff alleges Lord “pressured” Chapman to send the letter to Plaintiff alleging

that IL was not up to date on his “wellness checkup,” (Dkt. No. 36-1, ¶ 65), this conduct is not

sufficiently outrageous or extreme. See Lan Sang v. Ming Hai, 951 F. Supp. 2d 504, 530

(S.D.N.Y. 2013) (The “‘rigor of the outrageousness standard [for intentional infliction of

emotional distress] is well-established,’” and the threshold is “exceedingly difficult to meet.”

(quoting Mesa v. City of N.Y., No. 09-cv-10464, 2013 WL 31002, at *28, 2013 U.S. Dist. LEXIS

1097, at *85 (S.D.N.Y. Jan. 3, 2013))). Thus, the Court also denies Plaintiff’s motion to amend

to add intentional infliction of emotional distress claims against Lord and Chapman as futile.

                       c.      Negligent Infliction of Emotional Distress

       Like intentional infliction of emotional distress claims, negligent infliction of emotional

distress claims “also require[] a showing of ‘extreme and outrageous conduct, which so

transcends the bounds of decency as to be regarded as atrocious and intolerable in a civilized

society.” D’Angelo-Fenton v. Town of Carmel, 470 F. Supp. 2d 387, 400 (S.D.N.Y. 2007) (citing

Dillon v. City of New York, 261 A.D.2d 34, 41 (1st Dep’t 1999)). Plaintiff’s negligent infliction

of emotional distress fails for the same reason as his intentional infliction of emotional distress

claims. Accordingly, the Court denies his motion to amend as to this claim as futile.




                                                 33
      Case 1:19-cv-00028-BKS-DJS Document 73 Filed 08/25/20 Page 34 of 43




                 4.     Malicious Abuse of Process

                        a.      State Claim

          Like the emotional distress claims, Moving Defendants argue that Plaintiff’s malicious

abuse of process state claim (Fourth Claim) should be dismissed for failure to file a Notice of

Claim. (Dkt. No. 47-1, at 15). As discussed supra Section V.C.3.a, a plaintiff must “affirmatively

plead that they filed a notice of claim as required when bringing a tort claim against a

municipality or any of its officers, agents, or employees.” Perez v. Cty. of Nassau, 294 F. Supp.

2d 386, 391 (E.D.N.Y. 2003). Although a plaintiff does not have to “state a precise cause of

action in haec verba” in order to satisfy the notice of claim requirement, Rentas v. Ruffin, 816

F.3d 214, 227 (2d Cir. 2016) (quoting DeLeonibus v. Scognamillo, N.Y.S.2d 285, 286 (2d Dep't

1992)), the notice must at least provide “the nature of the claim and the theory of liability” in

order for the claim to move forward. Fincher, 979 F. Supp. at 1003 (quoting Wanczowski v. City

of New York, 186 A.D.2d 397, 397 (1st Dep’t 1992)).

          While the Second Amended Complaint specifically alleges that Plaintiff “served notice of

IIED/NIED to Warren County’s Attorney Kissane,” (Dkt. No. 36-1, ¶ 66), it contains no

allegations that he served a Notice of Claim regarding his malicious abuse of process claim.

Plaintiff did not attach a copy of the emotional distress Notice of Claim and has provided no

specific facts that suggest that it included the nature of his abuse of process claim. Without more,

Plaintiff has failed to show that he substantially complied with the notice of claim requirements,

and thus the Court denies his motion to amend to add a state malicious abuse of process claim as

futile.

                        b.      Federal Claim

          Plaintiff’s Amended Complaint brought a § 1983 abuse of process claim, alleging that

Moving Defendants “intended to bring” Plaintiff’s children “into dependency proceedings in


                                                 34
      Case 1:19-cv-00028-BKS-DJS Document 73 Filed 08/25/20 Page 35 of 43




Warren County Family Court” in order to, inter alia, “record the case as a positive outcome for

purposes of statistical analysis related to funding by the State and Federal governments.” (Dkt.

No. 4, ¶ 482). That claim was dismissed, because it only alleged “in conclusory terms that the

action of the Defendants in favor of the maternal grandmother were for a collateral purpose other

than in support of her request for custody, which was the purpose of the Family Court

proceeding.” (Dkt. No. 7, at 21).

        Moving Defendants argue that the Second Amended Complaint fails for the same

reason—that the allegations “remain conclusory, are not specific to each defendant and do not

set forth acts . . . which are ‘collateral’ in nature” from the purpose of “removing the children

from the home.” (Dkt. No. 47-1, at 19). Plaintiff argues that he had pled “three collateral

motives,” including: (1) “keeping Plaintiff tied up in perpetually extended litigation” to protect

Defendants “from civil redress through Rooker-[F]eldman and Younger [a]bstention,” (2)

“intentionally inflicting emotional distress to break Plaintiff’s will in the custody battle,” and (3)

“to keep the family in the dependency system and record the case as a positive outcome for the

purposes of statistical analysis related to funding by the State and Federal governments.” (Dkt.

No. 51, at 17–18).

        “Under New York law, ‘a malicious abuse-of-process claim lies against a defendant who

(1) employs regularly issued legal process to compel performance or forbearance of some act (2)

with intent to do harm without excuse or justification, and (3) in order to obtain a collateral

objective that is outside the legitimate ends of the process.’”18 Folk v. City of New York, 243 F.

Supp. 3d 363, 375 (E.D.N.Y. 2017) (quoting Cook v. Sheldon, 41 F.3d 73, 80 (2d Cir. 1994)).




18
  Courts “turn to state law to find the elements of the malicious abuse of process claim” brought under 42 U.S.C. §
1983. Cook v. Sheldon, 41 F.3d 73, 80 (2d Cir. 1994)



                                                        35
     Case 1:19-cv-00028-BKS-DJS Document 73 Filed 08/25/20 Page 36 of 43




“The crux of a malicious abuse of process claim is the collateral objective element,” Ying Li v.

City of New York, 246 F. Supp. 3d 578, 616 (E.D.N.Y. 2017) (quoting Kraft v. City of New York,

696 F. Supp. 2d 403, 416 (S.D.N.Y. 2010), aff’d, 441 Fed. Appx. 24 (2d Cir. 2011)), and “a

plaintiff must plausibly plead not that defendant acted with an ‘improper motive,’ but rather an

‘improper purpose’: ‘[A plaintiff] must claim that [the defendant] aimed to achieve a collateral

purpose beyond or in addition to his . . . prosecution.” Id. (quoting Savino v. City of New York,

331 F.3d 63, 77 (2d Cir. 2003)); see also Hoyos v. City of New York, 999 F. Supp. 2d 375, 391

(E.D.N.Y. 2013) (“A malicious abuse of process claim thus requires an ulterior purpose such as

the infliction of economic harm, extortion, blackmail, or retribution.”). “For example, tampering

with evidence is not considered abuse of process because the goal—convicting the defendant—is

a legitimate use of process.” Douglas v. City of New York, 595 F. Supp. 2d 333, 344 (S.D.N.Y.

2009).

         Although the Moving Defendants did not raise this issue in their brief, it would appear

that an amendment adding a § 1983 malicious prosecution claim would be futile because § 1983

liability may “‘not be predicated on a claim of malicious abuse of’ . . . civil process,” Cook, 41

F.3d at 79–80 (quoting Spear v. Town of West Hartford, 954 F.2d 63, 68 (2d Cir. 1992)); see also

Green v. Mattingly, 585 F.3d 97, 104 (2d Cir. 2009) (holding the district court did not abuse its

discretion in denying a motion to amend for futility when the plaintiff aimed to bring a § 1983

abuse of process claim based on family court proceedings). Even assuming that Plaintiff can

bring a § 1983 abuse of process claim based on a non-criminal proceeding, the Second Amended

Complaint nonetheless fails to state a claim. The allegations that Moving Defendants engaged in

this process to “break Plaintiff’s will” and “record the case as a positive outcome” for statistical

purposes to obtain more funding are entirely speculative and unsupported by any facts—




                                                 36
      Case 1:19-cv-00028-BKS-DJS Document 73 Filed 08/25/20 Page 37 of 43




accordingly, they fail to allow a plausible inference that Moving Defendants had a collateral

objective. Similarly, Plaintiff asserts that Moving Defendants “prejudice[ed] the [Family] [C]ourt

records” in order to avoid civil liability for their conduct, but this assertion is vague and, without

additional facts, does not allow a plausible inference of collateral purpose. Accordingly, the

Court denies as futile Plaintiff’s motion to amend to add a § 1983 abuse of process claim.

                 5.      Fourth Amendment Claim

         Plaintiff alleges Raymond violated his Fourth Amendment rights (Fifth Claim) when she

“entered the LeClair residence deliberately against the Plaintiff and his wife’s commands.” (Dkt.

No. 36-1, ¶ 53). Moving Defendants contend that this claim should be dismissed because the

Second Amended Complaint “fail[ed] to correct the repeated pleading deficiencies noted by the

Court in its Report Recommendation,” but moving Defendants do not identify any specific

pleading deficiency.19 (Dkt. No. 47-1, at 20). The Court finds that Plaintiff’s allegations related

to his Fourth Amendment claim “give fair notice of [his] claim[],” fulfilling the “function of

pleadings under the Federal Rules.” Simmons, 49 F.3d at 86 (2d Cir. 1995) (citations and internal

quotation marks omitted); see supra Section V.B. Accordingly, the Court declines to dismiss this

claim.

                 6.      First Amendment Retaliation

         In the Second Amended Complaint, Plaintiff seeks to add a First Amendment retaliation

claim (Sixth Claim) against Breen, Hanchett, Lord and Warren County. (Dkt. No. 36-1, ¶ 86).

Moving Defendants oppose the motion on the ground that such a claim is futile. (Dkt. No. 47-1,

at 20–23).




19
 The Report-Recommendation found that these allegations were “sufficient to warrant a response.” Leclair I, 2019
WL 1300547, at *9, 2019 U.S. Dist. LEXIS 46812, at *25.



                                                      37
     Case 1:19-cv-00028-BKS-DJS Document 73 Filed 08/25/20 Page 38 of 43




        “In order for a private citizen to state a claim for First Amendment retaliation against a

public official, he must plead and prove: (1) he engaged in speech protected by the First

Amendment; (2) defendant’s actions were motivated or substantially caused by his exercise of

that right; and (3) there was a resultant and ‘actual chill[ing]’ of his exercise of that constitutional

right.” Rathbun v. DiLorenzo, 438 F. App’x 48, 49 (2d Cir. 2011) (summary order) (citing

Curley v. Vill of Suffern, 268 F.3d 65, 73 (2d Cir. 2001)). Plaintiff alleges Breen, Lord, Warren

County, and Hanchett violated his First Amendment rights by retaliating against him in response

to this lawsuit. (Dkt. No. 36-1, at 33–34). Defendants concede, for purposes of this motion, that

Plaintiff’s filing of this action is protected conduct under the First Amendment. (Dkt. No. 47-1,

at 21). Plaintiff alleges several acts of retaliation, including that: (1) DSS “fabricated” a report—

leading to two troopers arriving at his house to do a “welfare check” on March 21, 2019, and a

trooper and social worker doing a follow up visit the next day, (Dkt. No. 36-1, ¶¶ 61–62); (2) he

was sent a letter, signed by Lord, falsely stating that IL was not up to date on his “wellness

checkup,” (id. ¶ 65); (3) Family Court Judge Wait “altered” Whipple’s pro se motions “to not be

hers,” (id. ¶ 63); and (4) the Family Court rescheduled hearings in order to make Plaintiff’s

children miss their doctors visit, to “make all 3 kids appear medically neglected.” (Id. ¶ 63).

        Moving Defendants argue that Plaintiff’s First Amendment retaliation claim should be

dismissed because Plaintiff failed “to allege any specific action whatsoever on the part of

defendants Breen and Lord” and “with respect to Warren County itself, the allegations are

conclusory and do not plead a Monell claim.” (Dkt. No. 47-1, at 20). Plaintiff contends that

“Lord attempted to frame Plaintiff for medical neglect,” and that for the fabricated report, “Breen

and Hanchett as policy makers are naturally in collusion with Lord responsible for th[e] Warren

County retaliation.” (Dkt. No. 51, at 19).




                                                  38
     Case 1:19-cv-00028-BKS-DJS Document 73 Filed 08/25/20 Page 39 of 43




                       a.      Breen and Hanchett

       Plaintiff has failed to sufficiently allege Breen and Hanchett’s personal involvement. As

discussed supra Section V.C.1.d, it is necessary to show a supervisor’s personal involvement in

the alleged constitutional deprivations in order to obtain relief under § 1983, which as discussed,

can be alleged in several different ways. Wright, 21 F.3d at 501; Colon, 58 F.3d at 873.

       In terms of direct participation, Plaintiff does not allege that Breen or Hanchett

participated in the fabricated report, letter, or Family Court proceedings. (See Dkt. No. 36-1, ¶¶

61–65). While the Second Amended Complaint alleges that “Warren County DSS began a false

report” and that this report was “fabricated by DSS,” (Dkt. No. 36-1, ¶¶ 61–62), without more,

these claims are insufficient to allege Breen or Hanchett’s direct participation. While Plaintiff

argues that “Breen and Hanchett as policy makers are naturally in collusion with Lord [and]

responsible for this Warren County retaliation,” (Dkt. No. 51, at 19), this allegation is too

conclusory and vague to adequately allege direct participation or any of the other Colon factors.

58 F.3d at 873. See Perez v. Ponte, 236 F. Supp. 3d 590, 611 (E.D.N.Y. 2017) (“Even construing

these statements liberally, as the Court is required to do when reviewing a Complaint filed by a

pro se litigant, there are simply no factual allegations asserted which support a finding that [the

defendant] was personally involved in any of the incidents at issue.” (citation omitted)), report

and recommendation adopted, No. 16-cv-645, 2017 WL 1050109, 2017 U.S. Dist. LEXIS 38775

(E.D.N.Y. Mar. 15, 2017). Accordingly, the Court denies as futile Plaintiff’s motion to amend to

add First Amendment retaliation claims against Breen and Hanchett.

                       b.      Lord

       Unlike Breen, the Second Amended Complaint alleges that Lord was personally involved

in the letter that was sent to Plaintiff informing him that IL was due for a wellness checkup. (Dkt.

No. 36-1, ¶ 65). Specifically, it alleges that Lord “pressured” Chapman to “fabricate[] a medical


                                                 39
      Case 1:19-cv-00028-BKS-DJS Document 73 Filed 08/25/20 Page 40 of 43




neglect allegation” by “falsely indicat[ing]” that “IL was not up to date on his ‘wellness

checkup.’” (Id.). This letter was sent in connection to the allegedly fabricated CPS report

initiated on March 21, 2019. (Id. ¶ 66). Thus, Moving Defendants’ contention that Plaintiff failed

“to allege any specific action whatsoever on the part of . . . Lord” is unavailing. (Dkt. No. 47-1,

at 20).

          Alternatively, Moving Defendants argue that Plaintiff failed to allege the second and

third necessary elements of a First Amendment retaliation claim. (Id. at 21). They argue that

Plaintiff’s allegations that “the defendants’ actions were motivated or substantially created by his

exercise of his First Amendment right” are bald and conclusory. (Id. (citing Estate of Morris ex

rel. Morris v. Dapolito, 297 F. Supp. 2d 680, 692 (S.D.N.Y. 2004))). To “survive a motion to

dismiss, such claims must be ‘supported by specific and detailed factual allegations,’ not stated

in ‘wholly conclusory terms.’” Dapolito, 297 F. Supp. 2d at 692 (quoting Friedl v. City of New

York, 210 F.3d 79, 85–86 (2d Cir. 2000)). However, “[t]he ultimate question of retaliation

involves a defendant’s motive and intent, which are difficult to plead with specificity in a

complaint,” and thus “it is sufficient to allege facts from which a retaliatory intent on the part of

defendants reasonably may be inferred.” Gagliardi v. Vill. of Pawling, 18 F.3d 188, 195 (2d Cir.

1994). Here, Plaintiff alleges that on the day that Magistrate Judge Stewart issued his Report-

Recommendation and Moving Defendants were electronically served, DSS fabricated a report

stating that Plaintiff’s home was “deplorable, covered in animal feces and urine everywhere,”

that Plaintiff was “mentally ill,” and that he was allowing his “children to play with or around

animal excrement.” (Dkt. No. 36-1, ¶¶ 61–62). However, this allegation is not consistent with the

record. While Magistrate Judge Stewart’s Report-Recommendation was issued on March 21,

2019, Moving Defendants were not served until after Plaintiff filed a motion for a temporary




                                                  40
     Case 1:19-cv-00028-BKS-DJS Document 73 Filed 08/25/20 Page 41 of 43




restraining order on June 27, 2019, (Dkt. No. 10), and the Court adopted the Report-

Recommendation on July 1, 2019. (Dkt. No. 12). The record thus reflects that Moving

Defendants were not served until July 2019. (Dkt. Nos. 15–24). Absent facts from which to infer

DSS, or any Defendant, had knowledge of this action on March 21, 2019, there is no basis on

which to infer that any report DSS prepared on March 21, 2019, was in retaliation for this action.

Given Plaintiff has not alleged any other facts from which retaliatory intent could reasonably be

inferred, the Court denies as futile Plaintiff’s motion to amend to add a First Amendment

retaliation claim against Lord.

                       c.      Warren County

       A municipality “cannot be held liable under Monell in the absence of a constitutional

violation by” a government employee. Aquino, 2017 WL 2223921, at *2, 2017 U.S. Dist. LEXIS

76402, at *6; see also Segal v. City of New York, 459 F.3d 207, 219 (2d Cir. 2006) (“Monell does

not provide a separate cause of action for the failure by the government to train its employees; it

extends liability to a municipal organization where that organization's failure to train, or the

policies or customs that it has sanctioned, led to an independent constitutional violation.”). Given

that Plaintiff has failed to adequately allege a constitutional violation by Breen, Hanchett, or

Lord, see supra Sections V.C.6(a)–(b), his motion to amend to add a First Amendment retaliation

Monell claim against Warren County is denied as futile.

               7.      Fourteenth Amendment Procedural Due Process

       The Second Amended Complaint brings a Fourteenth Amendment Procedural Due

Process claim (Seventh Claim) against Cheshire County, based on the allegation that “Plaintiff

had a [p]rocedural right to see a Judge within 48 hours,” and was denied this right when he was

held in custody for five days. (Dkt. No. 36-1, ¶ 89). However, as discussed supra Section V.C.2,

“[t]o establish liability under Monell, a plaintiff must show that he suffered the denial of a


                                                 41
      Case 1:19-cv-00028-BKS-DJS Document 73 Filed 08/25/20 Page 42 of 43




constitutional right that was caused by an official municipal policy or custom.” Bellamy, 914

F.3d at 756. Here, even assuming Plaintiff’s procedural due process rights were violated, the

Second Amended Complaint fails to allege any specific municipal policy or custom caused the

deprivation of his rights. Accordingly, his motion to amend to add a procedural due process

claim against Cheshire County is denied as futile.

                8.     Federal Mail Protections

        The Second Amended Complaint adds a cause of action (Eighth Claim) against Matte for

violating § 1708 of title 18 of the United States Code for “[i]ntentionally obstructing service of

Court Summons” from New Hampshire, “which his client Ferguson stole, withheld and gave”

him. (Dkt. No. 36-1, ¶ 90). “This provision, however, is a criminal statute, and it does not appear

that Congress intended to create a private, civil cause of action based on its violation.”

McFarlane v. Roberta, 891 F. Supp. 2d 275, 285 (D. Conn. 2012) (collecting cases).

Accordingly, Plaintiff’s motion to amend to bring this cause of action is denied as futile.

        D.      Personal Identifiers

        The proposed Second Amended Complaint, (Dkt. No. 36-1), and its attachments, appear

to contain personal identifiers prohibited the Northern District of New York’s Local Rule 8.1(a),

including individuals’ dates of birth and the names of minor children. Plaintiff is directed to

redact all dates of birth and the names of minor children from the proposed Second Amended

Complaint and its attachments and resubmit it by two weeks from the date of this Order.

VI.     CONCLUSION

        For these reasons, it is hereby

        ORDERED that Defendants’ Motion to Dismiss (Dkt. No. 47) is GRANTED in part;

and it is further

        ORDERED that Defendants’ Motion to Dismiss (Dkt. No. 47) is GRANTED as to


                                                 42
      Case 1:19-cv-00028-BKS-DJS Document 73 Filed 08/25/20 Page 43 of 43




Plaintiff’s claim against Warren County for punitive damages, and this claim is DISMISSED

with prejudice; and it is further

          ORDERED that Defendants’ Motion to Dismiss (Dkt. No. 47) is GRANTED as to

Plaintiff’s Fourteenth Amendment substantive due process claims against Colon and Cahill and

these claims are DISMISSED; and it is further

          ORDERED that Defendants’ Motion to Dismiss (Dkt. No. 47) is otherwise DENIED;

and it is further

          ORDERED that Plaintiff’s Motion to Amend (Dkt. No. 36) is GRANTED in part; and

it is further

          ORDERED that Plaintiff’s Motion to Amend (Dkt. No. 36) is GRANTED as to his

Fourteenth Amendment substantive due process claims against Breen, Hoerter, Lord, Raymond,

and the related Monell claim against Warren County, and as to Plaintiff’s Fourth Amendment

claim against Raymond; and it is further

          ORDERED that Plaintiff’s Motion to Amend (Dkt. No. 36) is otherwise DENIED; and

it is further

          ORDERED that the Clerk of the Court terminate defendants Cahill and Colon; and it is

further

          ORDERED that Plaintiff redact all dates of birth and the names of minor children from

the Second Amended Complaint and its attachments and resubmit it within fourteen (14) days of

the date of this Order.

          IT IS SO ORDERED.

Dated: August 25, 2020
       Syracuse, New York




                                                43
